  4:14-cr-03029-JMG-CRZ Doc # 58 Filed: 02/23/21 Page 1 of 2 - Page ID # 165




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                 4:14CR3029

      vs.
                                                              ORDER
DALE L. BULIZAK,

                  Defendant.



      As requested in Defendant’s unopposed motion, (Filing No. 57), which is
hereby granted, Defendant is released subject to the following:

      1)    Defendant shall appear at a revocation hearing to commence before
            the Honorable John M. Gerrard, Senior United States District Judge,
            in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on March 26, 2021.


      2)    Defendant shall comply with all terms and conditions of supervised
            release which were imposed at sentencing, and the following
            additional conditions:

            a.    Defendant shall live in Lincoln, Nebraska. His residential
            arrangements       and   locations   must   be    pre-approved   by   his
            supervising officer, with Defendant providing contact information for
            each residential location and for all persons living there.


            b.    Upon release, Defendant will immediately seek employment.
  4:14-cr-03029-JMG-CRZ Doc # 58 Filed: 02/23/21 Page 2 of 2 - Page ID # 166




           c.    Defendant shall fully attend and fully participate in an anger
           management course approved by his supervising officer.
           d.    Defendant shall not travel to Hamilton, Merrick, Hall or York
           counties in Nebraska, without the prior approval of the United States
           Probation Office.


     3)    Defendant shall be released to Jennifer Mace (Palmer), who will
           transport Defendant from the Saline County Jail to his pre-approved
           Lincoln, Nebraska residence. Defense counsel shall confer with the
           marshal regarding the date and time of this release.

February 23, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
